   Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 1 of 38



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE and                §
RICHARD ELVIN KING, individually and      §
on behalf of those similarly situated,    §
      Plaintiffs,                         §
                                          §
v.                                        §        Civil Action No. 4:20-cv-01115
                                          §
BRYAN COLLIER, in his official capacity,  §
ROBERT HERRERA, in his official capacity, §
and TEXAS DEPARTMENT OF                   §
CRIMINAL JUSTICE,                         §
      Defendants.                         §

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ APPLICATION FOR A
                 TEMPORARY RESTRAINING ORDER




                           EXHIBIT C
                          ATTACHMENT D
    Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 2 of 38

        CMHC                         Effective Date: 4/15/2020         NUMBER: B-14.52
 INFECTION CONTROL                   Replaces: 4/2/2020
      MANUAL                                                           Page 1 of 37
                                     Formulated: 3/20/2020
                           Coronavirus Disease 2019 (COVID-19)

POLICY:

To outline management and control measures for facilities to follow in response to the spread
of COVID-19.

OVERVIEW:

What is Coronavirus disease 2019 (COVID-19)?
COVID-19 is a respiratory illness that can spread from person to person. The virus that
causes COVID-19 is a novel coronavirus that was first identified during an investigation into
an outbreak in Wuhan, China.

What are the symptoms of COVID-19?
Symptoms commonly associated with COVID-19 include fever, cough, and shortness of
breath. More severe symptoms suggesting the need for a higher level of care may include
difficulty breathing, bluish lips or face, persistent pain or pressure in the chest, and new
confusion or inability to arouse. People 65 years or older, and/or people with medical issues,
like heart disease, diabetes, high blood pressure, cancer, or a weakened immune system, are
at a higher risk for getting very sick from COVID‑19. Complications include pneumonia,
acute respiratory distress syndrome (i.e. ARDS) and even death.

How is COVID-19 transmitted?
The virus is known to spread person to person when there is close contact (approximately 6
feet) through respiratory droplets that are produced when an infected person coughs or
sneezes. It is also believed that a person can become infected with COVID-19 by touching
a contaminated surface or object that has the virus on it and then touching their own nose,
eyes or mouth.

What is the difference between confirmed COVID-19 case vs. suspected COVID-19
case?
A confirmed case has received a positive result from a COVID-19 laboratory test, with or
without symptoms. A suspected case shows symptoms of COVID-19 but either has not been
tested or is awaiting test results. If test results are positive, a suspected case becomes a
confirmed case.

DEFINITIONS:

Cloth Face Covering – A cloth face covering is a covering that is usually made of tightly
woven cotton material that is designed to fit on the face to cover the nose and mouth. A cloth
face covering is not considered personal protective equipment. Use of a face covering is one
strategy that might help slow the spread of COVID-19 if worn by asymptomatic people who
have the virus and do not know it in settings where social distancing measures are difficult
to maintain or in areas of significant community-based transmission. They are worn to
protect others, not the wearer.

                                                               VALENTINE - LINTHICUM 001
    Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 3 of 38

         CMHC                         Effective Date: 4/15/2020          NUMBER: B-14.52
  INFECTION CONTROL                   Replaces: 4/2/2020
       MANUAL                                                            Page 2 of 37
                                      Formulated: 3/20/2020
                            Coronavirus Disease 2019 (COVID-19)


Close Contact of COVID-19 Case – An individual is considered a close contact if they (1)
have been within 6 feet of a COVID-19 case for a prolonged period of time, or (2) have had
direct contact with respiratory droplets from a COVID-19 case such as a cough or sneeze.

Cohorting – Cohorting refers to the practice of housing multiple COVID-19 cases together
as a group under medical isolation or housing close contacts of a particular case together as
a group under medical restriction. Cohorting is used when there is inadequate space to place
individuals in single cells for medical restriction or medical isolation.

Medical Isolation – Isolation is for persons who are sick and contagious. Isolation is used
to separate ill persons who have a communicable disease from those who are healthy.
Isolation restricts the movement of ill persons to help stop the spread of disease.

Medical Restriction – Medical restriction is used to separate and restrict the movement of
well persons who may have been exposed to a communicable disease to see if they become
ill. These people may have been exposed to a disease and do not know it, or they may have
the disease but do not show symptoms. Medical restriction can help limit the spread of
disease.

N95 respirator – An N95 respirator is a respiratory protective device designed to achieve a
very close facial fit and very efficient filtration of airborne particles. The 'N95' designation
means that when subjected to careful testing, the respirator blocks at least 95 percent of very
small (0.3 micron) test particles.

Routine Intake Quarantine – Routine intake quarantine is used to separate and restrict the
movement of well persons who have no known exposure to a communicable disease to see
if they become ill. These people may have been exposed to a disease and do not know it, or
they may have the disease but do not show symptoms. Routine intake quarantine can help
limit the spread of disease.

Social Distancing – Social distancing is the practice of increasing the space between
individuals (ideally to maintain at least 6 feet between all individuals, even those who are
asymptomatic) and decreasing the frequency of contact to reduce the risk of spreading a
disease. Social distancing strategies can be applied on an individual level (e.g., avoiding
physical contact and staying 6 feet apart), a group level (e.g., canceling group activities), and
an operational level (e.g., rearranging chairs in clinics to increase distance between them).

Surgical Facemask – A surgical facemask is a disposable device that creates a physical
barrier between the mouth and nose of the wearer and potential contaminants in the
immediate environment. It is meant to help block large-particle droplets, splashes, sprays,
or splatter that may contain germs (viruses and bacteria), keeping it from reaching your
mouth and nose. Surgical facemasks may also help reduce exposure of your saliva and
respiratory secretions to others. Surgical facemasks may also be referred to as isolation,

                                                                 VALENTINE - LINTHICUM 002
      Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 4 of 38

         CMHC                        Effective Date: 4/15/2020          NUMBER: B-14.52
  INFECTION CONTROL                  Replaces: 4/2/2020
       MANUAL                                                           Page 3 of 37
                                     Formulated: 3/20/2020
                          Coronavirus Disease 2019 (COVID-19)

dental or medical procedure masks.

PROCEDURES:

 I.      INFECTION CONTROL

         A.    In preparation, staff should ensure there is sufficient stock on hand of hygiene
               supplies, cleaning supplies, PPE, medication, and medical supplies. This
               includes, but is not limited to, liquid soap, hand sanitizer, viral test kits and nasal
               swabs, surgical facemasks, N95 respirators, eye protection (goggles or face
               shields), gloves, and gowns.

         B.    During the COVID-19 outbreak, all units should:
               1.     Medical staff should educate offenders and staff on how COVID-19 is
                      transmitted, signs and symptoms of COVID-19, treatment, and
                      prevention of transmission (Attachment A).
               2.     Remind staff and offenders on the methods used to prevent the spread of
                      any respiratory virus.
                     a.     Encourage handwashing with soap and water for at least 20
                            seconds (Attachment B). If soap and water is unavailable, hand
                            sanitizer (at least 60% alcohol) may be used by medical and
                            security staff to cleanse hands.
                     b.     Encourage cough etiquette. Cover coughs or sneezes
                            with a tissue, then throw the tissue in the trash.
                            Otherwise, cough inside of an elbow (Attachment C).
                     c.     Avoid touching eyes, nose, and mouth with unwashed
                            hands.
                     d.     Avoid close contact (< 6 feet) with people who are sick or
                            suspected of being sick.
                     e.     Stop handshakes, hugs, and fist bumps.
               3.     Practice social distancing and avoid gatherings and meetings.
               4.    Meet by teleconference or videoconference when feasible.
               5.    Disinfect common areas and surfaces that are often touched with a 10%
                      bleach solution. The bleach solution should be sprayed or wiped on and
                      allowed to air dry for at least 10 minutes. Cleaning recommendations can
                      be found in Infection Control Policy B-14.26 (Attachment D,
                      Housekeeping/Cleaning). The formula for the 10% bleach solution is:
                     a.     8 oz. of powdered bleach to 1 gallon of water
                     b.     12.8 oz. of liquid bleach to 1 gallon of water
               6.      Cancel all group healthcare activities (e.g., group therapy), and
                      coordinate with unit warden and recommend temporarily canceling other
                      group activities such as church and school.
               7.     Post visual alerts (signs and posters) at entrances, in the medical
                      department, and other strategic places providing instruction on hand

                                                                VALENTINE - LINTHICUM 003
 Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 5 of 38

       CMHC                    Effective Date: 4/15/2020          NUMBER: B-14.52
INFECTION CONTROL              Replaces: 4/2/2020
     MANUAL                                                       Page 4 of 37
                               Formulated: 3/20/2020
                    Coronavirus Disease 2019 (COVID-19)

                 hygiene, cough etiquette, and symptoms of COVID-19.
          8.     Post a sign at the entrance, so that high risk visitors can elect not to enter
                 the unit if COVID-19 occurs (Attachment D).

    C.    Consider the use of cloth face coverings in settings where social distancing
          measures are difficult to maintain or in areas with significant transmission.
          1.    Face coverings should be worn at all times unless it restricts breathing or
                 interferes with activities of daily living.
          2.    Face coverings are not a replacement for social distancing, cleaning of
                 frequently touched items, good hand hygiene, or proper use of PPE (e.g.,
                 N95 respirator or surgical facemask) when indicated or as recommended
                 in policy.
          3.     Hands should be thoroughly washed before and after putting on a face
                 covering.
          4.     Face coverings should fit snugly but comfortably against the side of the
                 face and completely cover the nose and mouth.
          5.     Face covering should be removed by the elastics or straps from behind
                 the ears. The eyes, nose and mouth should not be touched when
                 removing a face covering.
          6.    Face coverings should be laundered when visibly soiled or at least daily.
                 Machine wash and dry is preferred.

    D.    Evaluate the need to expand the number of medications allowed to be distributed
          keep on person.

    E.    Consider suspending co-pays for medical evaluations so offenders will not be
          hesitant to report symptoms of COVID-19 or seek medical care due to co-pay
          requirements. If suspended, inform offenders.

    F.    If the facility has the capacity & resources, consider implementing routine intake
          quarantine for all new intakes for 14 days before they enter the facility’s general
          population as a general rule not because they were exposed to COVID-19.
          Offenders that are close contacts of suspected or confirmed COVID-19 cases
          should be placed in medical restriction.
           1.     Do not cohort individuals in medical restriction with individuals
                  undergoing routine intake quarantine.
           2.     The 14-day quarantine period begins on the day the last offender is added
                  to the quarantine group.
           3.     Asymptomatic individuals under routine intake quarantine, with no
                  known exposure to a COVID-19 case, do not need to wear surgical
                  facemasks.
           4.     Staff supervising asymptomatic persons under routine intake quarantine,
                  with no known exposure to a COVID-19 case, do not need to wear PPE.


                                                          VALENTINE - LINTHICUM 004
 Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 6 of 38

       CMHC                    Effective Date: 4/15/2020         NUMBER: B-14.52
INFECTION CONTROL              Replaces: 4/2/2020
     MANUAL                                                      Page 5 of 37
                               Formulated: 3/20/2020
                     Coronavirus Disease 2019 (COVID-19)

    G.    Evaluate the need to minimize offender movement:
          1.    Offenders stay in housing areas.
          2.    Offenders may use dayrooms in housing areas.
          3.    Offenders may go to the dining hall, work, commissary, recreation, etc.,
                 if they do not mingle with offenders from other housing areas during the
                 process. They must be escorted when leaving the housing area.
          4.    Contact visitation is suspended.
          5.    Minimize transfer of offenders between units and intra-unit transfers.
          6.    Advise unit food captains to eliminate self-serve foods in chow halls.

    H.    Influenza vaccination: During influenza season, vaccination against influenza is
          an important measure to prevent an illness that presents similarly to COVID-19.
          If there is influenza vaccine available; offer it to unvaccinated staff and
          offenders.

    I.    When possible, limit entrance to essential staff only. If possible, staff should be
          assigned to a single facility, with limited assignments to other facilities only
          when necessary to provide essential safety, security and services.

    J.    Incorporate questions about new onset of COVID-19 symptoms into assessments
          of all patients seen by medical staff.

    K.    Offenders complaining of symptoms consistent with COVID-19 should be
          triaged as soon as possible. (Attachment E)
          1.      Ensure surgical facemasks are available at triage for patients presenting
                  with COVID-19 symptoms.
          2.      If possible, symptomatic patients should be kept > 6 feet apart from
                  asymptomatic patients.

    L.    Offenders with suspected or confirmed COVID-19 as determined by medical
          should be placed in medical isolation.

    M.    Thoroughly clean and disinfect all areas where suspected or confirmed COVID-
          19 cases spent time. Staff and offenders performing cleaning should wear
          gloves and a gown.

    N.    Medical isolation
          1.    All staff working in medically isolated areas and offenders who are
                placed in medical isolation, will be educated about early
                recognition of warning signs and rapid triage of patients with
                worsening symptoms.
          2.    Isolation is for offenders with suspected or confirmed COVID-19
                and are considered infectious.
          3.    Isolated offenders must be under droplet and contact isolation

                                                         VALENTINE - LINTHICUM 005
 Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 7 of 38

       CMHC                   Effective Date: 4/15/2020         NUMBER: B-14.52
INFECTION CONTROL             Replaces: 4/2/2020
     MANUAL                                                     Page 6 of 37
                              Formulated: 3/20/2020
                    Coronavirus Disease 2019 (COVID-19)

                 precautions.
          4.     Offenders should be single-celled (isolated) or may be cohorted
                 (i.e., co- housed) with other offenders with COVID-19 if they cannot
                 be single celled. If possible, suspected and confirmed COVID-19
                 cases should be kept separate.
          5.     If cohorted, each offender’s isolation period is independent, so an
                 offender may be released from the isolation area even if other
                 offenders in the area are still under isolation.
          6.     Offenders should be isolated for 7 days after symptom onset and
                 72 hours after resolution of fever without the use of fever-reducing
                 medications and improvement in respiratory symptoms (e.g.
                 cough, shortness of breath).
          7.     Offenders in medical isolation should not be transferred from the
                 facility during the isolation period, unless released from custody or
                 a transfer is necessary for health care (e.g., medical or behavioral
                 health), infection control, lack of quarantine space, or extenuating
                 security concerns.
          8.     Use of PPE
                  a.     Offenders under isolation must wear a surgical facemask if
                         they are required to leave the isolation area.
                  b. Staff (correctional and medical) entering an isolation housing
                         area must wear a surgical facemask and gloves. Gowns
                         and/or face protection should also be worn if they anticipate
                         direct or very close contact with ill offenders. Personal
                         protective equipment must be removed when leaving the area
                         and hands washed after removal.
          9.     Isolated offenders must be observed by medical personnel as often
                 as clinically indicated to detect worsening illness or complications,
                 but in any case, must be observed at least twice per day.
                 Monitoring consists of a temperature check and verbal questioning
                 of symptoms (e.g., cough and shortness of breath).
          10.    Offenders in isolation must be fed with disposable trays and
                 utensils. No items will be returned to the kitchen for cleaning or re-
                 use.
          11.    Laundry items from isolation areas must be handled as
                 contaminated laundry.
          12.    Offenders should NOT be transported on a chain bus or MPV except
                 for medical emergencies.

    O.    All newly arriving offenders including extraditions and those returning from
          bench warrant or reprieve into TDCJ, including private facilities or intermediate
          sanction facilities, must be screened by medical staff for symptoms consistent
          with COVID-19 infection (Attachment F).
          1.     Offenders who are medically cleared upon provider evaluation will be

                                                        VALENTINE - LINTHICUM 006
   Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 8 of 38

       CMHC                           Effective Date: 4/15/2020             NUMBER: B-14.52
INFECTION CONTROL                     Replaces: 4/2/2020
     MANUAL                                                                 Page 7 of 37
                                      Formulated: 3/20/2020
                             Coronavirus Disease 2019 (COVID-19)

                         released to continue the intake process.
                2.       Offenders who have been exposed to COVID-19 but who are not yet ill
                         (i.e., close contacts), will be placed under medical restriction for a
                         minimum of 14 days.
                3.       Offenders with positive screening findings will be referred to a provider
                         for further evaluation.
                4.       Offenders with confirmed or suspected COVID-19 shall immediately
                         have a surgical facemask placed. The offender should be instructed to
                         wash his or her hands. The offender will be isolated under droplet and
                         contact isolation precautions for 7 days after symptom onset and 72
                         hours after resolution of fever without the use of fever-reducing
                         medications and improvement in respiratory symptoms (e.g. cough,
                         shortness of breath).
                5.       Medical staff will notify the TDCJ intake security supervisor of all
                         offenders placed under medical restriction or isolation, who will then
                         notify the facility Warden and Classification Department.
                6.       TDCJ leadership, in coordination with the medical department, will
                         identify an appropriate housing area to assign/cohort all offenders placed
                         on medical restriction and/or isolation.

        P.      Assess risk level of exposure during contact investigations to guide management
                (Table 1). All exposures apply to the 14 days prior to assessment.

                                                 Table 1
Risk Level           Exposure                    Management if             Management of Symptomatic
                                             Asymptomatic Patients                     Patients
High Risk    Close Contact that         •   Place in medical restriction   • Immediately place in medical
             has been within 6              for 14 days from the date of     isolation
             feet of a case for a           exposure                       • Must remain in isolation for 7
             prolonged period of        •   Monitor for development of       days after symptom onset and
             time, or (2) has had           symptoms twice daily             72 hours after resolution of
             direct contact with            including temperature check      fever without the use of fever-
             respiratory droplets       •   Patient must wear a surgical     reducing medications and
                                            facemask during                  improvement in respiratory
             E.g., living with              transfer/movement outside        symptoms (e.g. cough,
             someone, intimate              housing area                     shortness of breath)
             partner, traveling on      •   Do NOT transport on a          • Monitor at least twice a day to
             same bus, or                   chain bus or MPV except for      detect worsening illness
             working in                     medical emergencies              including temperature and
             healthcare setting                                              symptom checks
             (e.g., clinic or                                              • Patient must wear a surgical
             infirmary)                                                      facemask during
                                                                             transfer/movement outside
                                                                             housing area
                                                                           • Do NOT transport on a chain
                                                                             bus or MPV except for
                                                                             medical emergencies


                                                                    VALENTINE - LINTHICUM 007
     Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 9 of 38

         CMHC                                    Effective Date: 4/15/2020             NUMBER: B-14.52
  INFECTION CONTROL                              Replaces: 4/2/2020
       MANUAL                                                                          Page 8 of 37
                                                 Formulated: 3/20/2020
                                    Coronavirus Disease 2019 (COVID-19)

 Medium           Travel from an area of           • Screen prior to entering the     • Medical staff evaluation if
 Risk             sustained transmission             facility                           becomes symptomatic
                  without any known                • Encourage self-monitoring        • See management for high risk
                  exposure to COVID-19               & social distancing                if suspected or confirmed
                  case                             • If exposed to COVID-19 but         COVID-19 per medical
                                                     is not yet ill, place under        evaluation
                                                     medical restriction
                                                   • If the facility has the
                                                     capacity & resources,
                                                     consider placing all new
                                                     intakes under routine intake
                                                     quarantine for 14 days
                                                     before entering the facility’s
                                                     general population
 Low Risk         Being in the same indoor         None required.                     • Medical staff evaluation if
                  environment (e.g.,                                                    becomes symptomatic
                  classroom, waiting room)         Provide education and              • See management for high risk
                  but not meeting the              encourage self-monitoring &          if suspected or confirmed
                  definition of close contact      social distancing                    COVID-19 per medical
                                                                                        evaluation
 No               Interaction that does not        None required.                     • Medical staff evaluation if
 Identifiable     meet exposure of high,                                                becomes symptomatic
 Risk             medium, or low risk such         Provide education and              • See management for high risk
                  as walking by a person or        encourage self-monitoring &          if suspected or confirmed
                  being briefly in the same        social distancing                    COVID-19 per medical
                  room                                                                  evaluation
1. Adapted from CDC guidance for persons with COVID-19 exposure


           Q.        Medical restriction
                     1.    All staff working in medically restricted areas and offenders who are
                           placed in medical restriction, will be educated about early recognition of
                           symptoms, warning signs, and rapid triage of symptomatic patients.
                     2.    Medical Restriction is used to separate and restrict the movement of well
                           persons who have been exposed to COVID-19.
                     3.    Offenders should be single-celled or may be cohorted (i.e., co- housed)
                           with other offenders if they cannot be single celled. If possible, cohort
                           groups should be kept separate.
                     4.    Offenders may be released from medical restriction if they have not
                           developed symptoms 14 days after the last exposure.
                     5.    Cohorted offenders should be kept under medical restriction (i.e.,
                           quarantine) as a cohort until 14 days after the last exposure to a case for
                           everybody in the cohort.
                     6.    If a group is cohorted due to a suspected case who is subsequently tested
                           for COVID-19 and receives a negative result, the group may be released
                           from medical restriction if they were not housed with another cohorted
                           group.
                     7.    If an individual who is part of a quarantined cohort becomes
                           symptomatic:

                                                                               VALENTINE - LINTHICUM 008
Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 10 of 38

       CMHC                  Effective Date: 4/15/2020         NUMBER: B-14.52
INFECTION CONTROL            Replaces: 4/2/2020
     MANUAL                                                    Page 9 of 37
                             Formulated: 3/20/2020
                     Coronavirus Disease 2019 (COVID-19)

                a.      The 14-day quarantine clock for the remainder of the cohort must
                        be reset to 0 if the individual is tested for COVID-19 and tests
                        positive.
                 b.     The 14-day quarantine clock for the individual and the remainder
                        of the cohort does not need to be reset if the individual is tested
                        for COVID19 and tests negative. This individual can return from
                        medical isolation to the restricted cohort for the remainder of the
                        quarantine period.
                 c.     The 14-day quarantine clock for the remainder of the cohort must
                        be reset to 0 if the symptomatic individual is not tested for
                        COVID-19.
          8.    Use of PPE
                a.     Staff (correctional and medical) entering medically restricted
                       housing areas must wear a surgical facemask and gloves. Gowns
                       and/or face protection should also be worn if they anticipate direct
                       or very close contact with ill offenders. Personal protective
                       equipment must be removed when leaving the area and hands
                       washed after removal.
                b.     Offenders on medical restriction do not have to wear a surgical
                       facemask unless they must leave their housing area for some
                       reason. They should be questioned about symptoms of COVID-19
                       before being taken from the housing area and be kept at least 6 feet
                       from offenders from other housing areas as much as possible.
          9.    Medically restricted offenders may attend outdoor recreation and shower
                as a group. Areas used by them should be cleaned and disinfected before
                use by other offenders.
          10.   Medically restricted offenders may be fed on disposable trays in the
                housing area or may attend chow hall as a group. If fed in the chow hall,
                areas that may have been touched or otherwise contaminated must be
                disinfected before use by other offenders. Examples of such areas
                includes tables, benches, and tray rests.
          11.   Medically restricted offenders may work only if their job is essential and
                they will not mingle with non-medically restricted offenders while
                working or getting to or from the job location and must be screened for
                symptoms of COVID-19 at each turnout.
          12.   Medically restricted offenders should not be transferred from the facility
                during the 14-day restriction period, unless released from custody or a
                transfer is necessary for health care (e.g., medical or behavioral health),
                infection control, lack of quarantine space, or extenuating security
                concerns.
          13.   Offenders under medical restriction must be observed by medical
                personnel at least twice per day including a temperature check and verbal
                questions of symptoms (e.g., cough and shortness of breath). If the
                offender becomes ill or has symptoms, they should be made to wear a

                                                       VALENTINE - LINTHICUM 009
Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 11 of 38

       CMHC                      Effective Date: 4/15/2020           NUMBER: B-14.52
INFECTION CONTROL                Replaces: 4/2/2020
     MANUAL                                                          Page 10 of 37
                                 Formulated: 3/20/2020
                      Coronavirus Disease 2019 (COVID-19)

                  surgical facemask and be kept at least 6 feet from other offenders and
                  staff and must be evaluated by medical staff as soon as practical.

    R.    Units with offenders with COVID-19 should
          1.     Institute droplet and contact precautions for offenders with COVID-19.
          2.     Ensure that sick offenders do not expose other offenders without
                 COVID-19 while in waiting rooms (consider setting up a separate
                 waiting area for offenders with COVID-19). At a minimum, ensure that
                 offenders with COVID-19 wear surgical facemasks or sit at least 6 feet
                 from other offenders while waiting to be seen by medical.
          3.     Implement daily active surveillance for symptoms of COVID-19
                 among all offenders and health care personnel until at least 2 weeks
                 after the last confirmed case occurred.

    S.    Ill staff
          1.       Employees who are sick should stay home and should not report to work.
          2.       If employees become sick at work, they should promptly report this to
                    their supervisor and go home.
          3.       In general, the timetable for returning to work is 7 days after symptom
                    onset and 72 hours after resolution of fever without the use of fever-
                    reducing medications and improvement in respiratory symptoms (e.g.
                    cough, shortness of breath). Staff should refer to their respective
                    employer’s specific procedure for obtaining clearance to return to work.

    T.    Exposed staff
          1.    Staff that have had close contact with a suspected or confirmed COVID-
                19 case will be assessed for level of exposure to determine work
                restrictions. In general, staff with a medium to high-risk exposure will
                be restricted from the workplace for 14 days after the last exposure and
                may then return to work if remained asymptomatic.
          2.    To ensure continuity of operations of essential functions, critical
                infrastructure and healthcare staff that have a COVID-19 exposure may
                be permitted to continue to work provided they remain asymptomatic
                and additional precautions are implemented for 14 days after last
                exposure. Staff must wear surgical facemasks at all times while in the
                workplace and must be monitored for symptoms and temperature.
          3.    Staff should refer to their respective employer’s specific procedure for
                risk assessments and obtaining clearance to return to work.

                                                  Table 2
            Epidemiologic Risk Factor          Exposure               Work Restriction
                                               Category
                Prolonged close contact with a COVID-19 patient who was wearing a facemask
                                                           Exclude from work for 14 days after last
          Staff wearing no PPE                  Medium
                                                           exposure

                                                             VALENTINE - LINTHICUM 010
Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 12 of 38

       CMHC                            Effective Date: 4/15/2020                   NUMBER: B-14.52
INFECTION CONTROL                      Replaces: 4/2/2020
     MANUAL                                                                        Page 11 of 37
                                       Formulated: 3/20/2020
                         Coronavirus Disease 2019 (COVID-19)

          Staff not wearing a surgical                     Exclude from work for 14 days after last
                                               Medium
          facemask or N95 respirator                       exposure
          Staff not wearing eye protection      Low        None. Staff should self-monitor.
          Staff not wearing gown or gloves      Low        None. Staff should self-monitor.
          Staff wearing all recommended
                                                Low        None. Staff should self-monitor.
          PPE
              Prolonged close contact with a COVID-19 patient who was not wearing a facemask
                                                           Exclude from work for 14 days after last
          Staff wearing no PPE                  High
                                                           exposure
          Staff not wearing a surgical                     Exclude from work for 14 days after last
                                                High
          facemask or N95 respirator                       exposure
                                                           Exclude from work for 14 days after last
          Staff not wearing eye protection     Medium
                                                           exposure
          Staff not wearing gown or gloves      Low        None. Staff should self-monitor.
          Staff wearing all recommended
                                                Low        None. Staff should self-monitor.
          PPE
         *Adapted from CDC guidance for risk assessment for healthcare personnel


    U.    Security staff will screen all individuals entering the unit.
          1.     Before individuals enter a TDCJ location, they will have their
                 temperature taken and if a fever is present, the screening form will be
                 completed (Attachment G).
          2.     If the individual answers yes to fever question, they will be sent home
                 and will be required to submit a physician’s note stating they are clear of
                 any symptoms of COVID-19 before being allowed to return to work.
          3.     If no fever is present but answered yes to cough or shortness of breath,
                 the individual should be aware of potentially developing a fever.
          4.     If the individual answers yes to being in contact with anyone who tested
                 positive for COVID-19, they will be sent home and not allowed to return
                 to work without providing a physician’s note stating they are clear of any
                 COVID-19 symptoms. Notification must also be made to the TDCJ
                 Office of Emergency Management and the TDCJ Deputy Director of
                 Health Services.

    V.    Transportation
          1.    In general, offender transportation must be curtailed, except for
                movement that is absolutely required, such as for release, bench warrant,
                medical emergencies, etc.
          2.    When offenders are transported during these conditions, they must be
                seated at least 3 feet apart.
          3.    An offender who is in medical restriction or who is in isolation for
                COVID-19 (suspected or confirmed COVID-19 case) must wear a
                surgical facemask outside of restricted and isolation areas including
                movement from isolation to transport, during transport, and until the
                final destination is reached at the receiving facility. These offenders must
                be transported by ambulance or van. They should NOT be transported on
                a chain bus or MPV except for medical emergencies.
                                                                           VALENTINE - LINTHICUM 011
      Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 13 of 38

        CMHC                        Effective Date: 4/15/2020        NUMBER: B-14.52
 INFECTION CONTROL                  Replaces: 4/2/2020
      MANUAL                                                         Page 12 of 37
                                    Formulated: 3/20/2020
                          Coronavirus Disease 2019 (COVID-19)

                4.     Multiple offenders who are under COVID-19 isolation may be
                       transported in the same vehicle, but no non-isolated offenders (including
                       offenders under medical restriction) may travel with them.
                5.     Staff or offender attendants must wear surgical facemasks and gloves
                       during transport, unless the offender area has separate ventilation from
                       the staff area. Gowns and eye protection should be worn if direct or very
                       close contact is expected.
                6.     After all offenders have disembarked from the transport vehicle, the seats
                       and hand contact areas such as handrails must be cleaned and disinfected.

II.       USE OF PERSONAL PROTECTIVE EQUIPMENT (PPE)

          A.    An alcohol-based waterless antiseptic hand rub should be carried by staff and
                used whenever there is concern that hands have become contaminated. The
                waterless hand rub may be used when handwashing is unavailable.

          B.    Offenders who are required to perform duties for which staff would wear PPE
                should be provided the same PPE for the job, except they must not have access
                to the waterless hand rub but must wash hands with soap and water instead.

          C.    Goggles or protective face shields should be worn when there is a likelihood of
                respiratory droplet spray hitting the eyes. Since these items are re-usable, they
                should be cleaned and disinfected between uses. Hands should be washed before
                donning or doffing goggles, to prevent inadvertent contamination of the eyes.

          D.    Medical and Security Staff should wear surgical facemasks if their
                responsibilities require them to remain less than 6 feet from a symptomatic
                individual or patient suspected with suspected COVID-19. Hands should be
                washed before donning or doffing surgical facemasks, to prevent inadvertent
                contamination of the nose and mouth.

          E.    Surgical facemask, gloves, gowns, and eye protection (face shield or goggles)
                should be worn when examining or providing direct care to offenders with
                suspected or confirmed COVID-19.

          F.    Unless contact offender searches on general population would clearly involve
                contact with body fluids, gloves are unnecessary and handwashing between each
                search is adequate.

          G.    Gloves may be worn for contact offender searches of medically restricted
                offenders. Gloves must be worn and changed between each search for contact
                searches on isolated offenders. Hands should be washed before donning or
                doffing gloves to prevent inadvertent contamination.


                                                              VALENTINE - LINTHICUM 012
  Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 14 of 38

       CMHC                             Effective Date: 4/15/2020             NUMBER: B-14.52
INFECTION CONTROL                       Replaces: 4/2/2020
     MANUAL                                                                   Page 13 of 37
                                        Formulated: 3/20/2020
                             Coronavirus Disease 2019 (COVID-19)

          H.     Security and Medical Staff should be educated on the appropriate sequence of
                 putting on PPE (Attachment J). Proper hand washing should be performed prior
                 to putting on PPE, before putting on gloves, before removing eye protection, and
                 immediately after removal of all PPE. Hand hygiene should also be performed
                 between steps if hands become contaminated.

           Table 3. PPE to Use While Caring for Patients with Suspected or Confirmed COVID-19
Setting               Rooming        Staff PPE                                  Symptomatic Offender
                      Procedure in                                              Requirement
                      Medical
Clinic                Normal             • Gloves                               Surgical facemask
                                         • Gown
                                         • Eye protection (face shield or
                                              goggles)
                                         • Surgical facemask or fit-tested
                                              N-95 respirator (only if surgical
                                              facemask is unavailable) 2
Infirmary             Normal             • Gloves                               Surgical facemask during
                                         • Gown                                 transfer
                                         • Eye protection (face shield or
                                              goggles)
                                         • Surgical facemask or fit-tested
                                              N-95 respirator (only if surgical
                                              facemask is unavailable) 2
Medical Restriction Normal               • Gloves                               Surgical facemask outside of
Area                                     • Surgical facemask or fit-tested      medical restriction area
                                              N-95 respirator (only if surgical
                                              facemask is unavailable) 2
                                         • Gowns and/or eye protection
                                              (face shield or goggles) should
                                              be worn only if anticipate direct
                                              or very close contact with ill
                                              offenders (e.g., temperature
                                              check)
Medical Isolation     Normal             • Gloves                               Surgical facemask outside of
Area                                     • Surgical facemask or fit-tested      medical isolation area
                                              N-95 respirator (only if surgical
                                              facemask is unavailable) 2
                                         • Gowns and/or eye protection
                                              (face shield or goggles) should
                                              be worn only if anticipate direct
                                              or very close contact with ill
                                              offenders
Handling laundry or Not                  • Gloves                                    • Not applicable
cleaning area of      applicable         • Gown
COVID-19 case or
individuals in
medical isolation or
restriction
Transport Van         Not                • Gloves                                    • Surgical facemask
                      applicable                                                         during transfer
                                                                     VALENTINE - LINTHICUM 013
   Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 15 of 38

        CMHC                                Effective Date: 4/15/2020                NUMBER: B-14.52
 INFECTION CONTROL                          Replaces: 4/2/2020
      MANUAL                                                                         Page 14 of 37
                                            Formulated: 3/20/2020
                                Coronavirus Disease 2019 (COVID-19)

            Table 3. PPE to Use While Caring for Patients with Suspected or Confirmed COVID-19
Setting                  Rooming             Staff PPE                                    Symptomatic Offender
                         Procedure in                                                     Requirement
                         Medical
                                                  • Surgical facemask or fit-tested            • Not transported on
                                                       N-95 respirator (only if surgical           a chain bus or MPV
                                                       facemask is unavailable)2                   except for medical
                                                  • Gowns and/or eye protection                    emergencies
                                                       (face shield or goggles) should
                                                       be worn only if anticipate direct
                                                       or very close contact with ill
                                                       offenders
Procedural Setting       Negative                 • Gloves                                Surgical facemask during
(e.g., nebulizer         Pressure                 • Gown                                  transfer
high-flow oxygen,        Room                     • Eye protection (face shield or
ventilation,                                           goggles)
intubation, CPR)1                                 • Fit-tested N-95 respirator
   1. When performing procedure or care that may generate respiratory aerosols
   2. Surgical facemasks are being used as an acceptable alternative to N-95 respirator to conserve supplies and
         to create surge capacity (i.e., the ability to manage a sudden increase in patient volume that could severely
         challenge or exceed present supplies).

III.   DIAGNOSTIC TESTING

          A.       Diagnostic testing should be prioritized based on clinical features and
                   epidemiologic risk.

          B.       Health care providers must contact their university designee if they feel
                   testing should be considered before an order is placed in the electronic
                   medical record. The University Designee will determine if patients meet
                   the criteria for testing.

                                                         Table 4
          Clinical Features                                                 &   Epidemiologic Risk
          Fever1 or signs/symptoms of lower respiratory illness             AND Any person, including health care
          (e.g., cough or shortness of breath)                                  workers, who has had close contact
                                                                                with a laboratory-confirmed
                                                                                COVID-19 patient within 14 days
                                                                                of symptom onset
          Fever1 and signs/symptoms of lower respiratory illness            AND A history of travel from affected
          (e.g., cough or shortness of breath)                                  geographic areas within 14 days of
                                                                                symptom onset
                                                                                OR
                                                                                An individual(s) with risk factors
                                                                                that put them at higher risk of poor
                                                                                outcomes
          Fever1 and signs/symptoms of lower respiratory illness            AND No source of exposure has been
          (e.g., cough or shortness of breath) requiring                        identified

                                                                            VALENTINE - LINTHICUM 014
      Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 16 of 38

        CMHC                                       Effective Date: 4/15/2020    NUMBER: B-14.52
 INFECTION CONTROL                                 Replaces: 4/2/2020
      MANUAL                                                                    Page 15 of 37
                                                   Formulated: 3/20/2020
                                     Coronavirus Disease 2019 (COVID-19)

          hospitalization
         1. Fever may be subjective or confirmed
         2. Adapted Texas DSHS guide to testing


          C.          Instructions for ordering and specimen collection must be followed
                      (Attachment H).

IV.      REPORTING

           A.        Daily reporting of COVID-19 to the TDCJ Office of Public Health by email or
                     fax (936-437-3572) is required.

           B.        Each unit must complete a report (Attachment I).
                     1.    The daily COVID-19 log should be sent by 9:00 AM. The list is only for
                           the 24-hour period ending at 6AM that morning. Units may submit logs
                           over the weekend or may submit three logs on Monday morning.
                     2.    Reporting should continue until 2 weeks has lapsed since the last case.
                     3.    The subject line of the email should include, “[Unit] Name, COVID-19
                           Log, and the Date Sent (MM /DD /YYYY).”

V.       CLINICAL MANAGEMENT

           A.        Record proper diagnosis in the electronic health record for suspected COVID-
                     19.

           B.        There is no approved vaccine for COVID-19.

           C.        There are currently no antiviral drugs licensed by the FDA to treat COVID-19.

           D.        There is currently no FDA-approved post-exposure prophylaxis for people who
                     may have been exposed to COVID-19.

           E.        Clinicians are encouraged to test for other causes of respiratory illness (e.g.,
                     influenza during flu season) if clinically indicated. However, testing should not
                     delay COVID-19 testing since detection of another respiratory pathogen does
                     not rule out COVID-19.

           F.        Most cases of COVID-19 only require usual supportive care with fluids,
                     analgesics and rest. Acetaminophen (i.e. Tylenol) is the preferred antipyretic for
                     treating fever in non-allergic COVID-19 patients considering its efficacy and
                     safety. Ibuprofen may be considered. However, remember its potential for renal
                     (i.e. kidney) adverse effects. Recent reports suggest Ibuprofen may worsen the
                     course of COVID-19. However, this is still theoretical and under investigation.
                     Corticosteroids are not recommended unless they are indicated for another
                     reason (e.g., COPD exacerbation).
                                                                           VALENTINE - LINTHICUM 015
     Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 17 of 38

            CMHC                     Effective Date: 4/15/2020        NUMBER: B-14.52
     INFECTION CONTROL               Replaces: 4/2/2020
          MANUAL                                                      Page 16 of 37
                                     Formulated: 3/20/2020
                          Coronavirus Disease 2019 (COVID-19)


         G.     Signs suggesting the need for a higher level of care include, but are not limited
                to, difficulty breathing, bluish lips or face, persistent pain or pressure in the
                chest, and new confusion or inability to arouse.

         H.     Clinical management for more severe cases is focused on supportive care of
                complications, including advanced organ support for respiratory failure.

         I.     Offenders who are suspected of having COVID-19 must be placed in medical
                isolation. Laboratory proof is not required for isolation. The diagnosis of
                COVID-19 should be made on a clinical basis and testing performed only as
                outlined above.

         J.     Adherence to strict infection control measures must always be observed. Cases
                in an inpatient setting must be under droplet and contact isolation (see Infection
                Control Policy B-14.21).

REFERENCES

1.      Centers for Disease Control and Prevention. Interim Infection Prevention and Control
        Recommendations for Patients with Suspected or Confirmed Coronavirus Disease
        2019 (COVID-19) in Healthcare Settings. Available at
        https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-
        recommendations.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoro
        navirus%2F2019-ncov%2Fhcp%2Finfection-control.html
2.      Centers for Disease Control and Prevention. Interim Clinical Guidance for
        Management of Patients with Confirmed Coronavirus Disease (COVID-19).
        Available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
        management-patients.html
3.      Texas Department of State Health Services. Interim Criteria to Guide Testing of
        Persons Under Investigation (PUIs) for Coronavirus Disease 2019 (COVID-19).
        Available at https://www.dshs.state.tx.us/coronavirus/healthprof.aspx
4.      Centers for Disease Control and Prevention. Interim Guidance on Management of
        Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities.
        Available at https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
        detention/guidance-correctional-detention.html
5.      Centers for Disease Control and Prevention. Interim US Guidance for Risk
        Assessment and Public Health Management of Persons with Potential Coronavirus
        Disease 2019 (COVID-19) Exposures: Geographic Risk and Contacts of Laboratory-
        confirmed Cases. Available at https://www.cdc.gov/coronavirus/2019-ncov/php/risk-
        assessment.html
6.      Centers for Disease Control and Prevention. Interim U.S. Guidance for Risk
        Assessment and Public Health Management of Healthcare Personnel with Potential
        Exposure in a Healthcare Setting to Patients with Coronavirus Disease (COVID-19).

                                                               VALENTINE - LINTHICUM 016
     Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 18 of 38

            CMHC                    Effective Date: 4/15/2020      NUMBER: B-14.52
     INFECTION CONTROL              Replaces: 4/2/2020
          MANUAL                                                   Page 17 of 37
                                    Formulated: 3/20/2020
                          Coronavirus Disease 2019 (COVID-19)

        Available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-risk-
        assesment-hcp.html
7.      Interim Guidance for Implementing Safety Practices for Critical Infrastructure
        Workers Who May Have Had Exposure to a Person with Suspected or Confirmed
        COVID-19. Available at https://www.cdc.gov/coronavirus/2019-
        ncov/community/critical-workers/implementing-safety-practices.html




                                                            VALENTINE - LINTHICUM 017
Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 19 of 38

Attachment A




                                              VALENTINE - LINTHICUM 018
Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 20 of 38

Attachment B




                                              VALENTINE - LINTHICUM 019
Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 21 of 38

Attachment C




                                              VALENTINE - LINTHICUM 020
   Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 22 of 38

Attachment D


                                             Visitors



             WARNING
We are currently having cases of COVID-19 on this facility. This virus can cause severe disease in older
adults 65 years and older and people with medical issues such as heart disease, diabetes, high blood
pressure, cancer or weakened immune systems. If you are a member of one of these high-risk groups,
you may not want to enter the unit at this time. If you do choose to enter the unit, you should observe the
following precautions:

    •   Try to stay 6 feet away from other people as much as possible.

    •   Avoid shaking hands, hugging or touching surfaces that get a lot of hand contact.

    •   Wash your hands often

    •   Avoid touching your eyes, nose or mouth without washing your hands before and afterward.




                                                                     VALENTINE - LINTHICUM 021
          Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 23 of 38

      Attachment E
                                                    Medical Triage




                                                            Patient               No
         Patient is screened for                                                                 Follow usual triage
                                                            reports
        symptoms of COVID-19                              Cough, fever                               procedures
                                                           or SOB?




                                                    Yes


                                   1. Put surgical facemask on patient
                                   2. Seat 3-6 feet from others
                                   3. Nursing wears PPE to assess patient (e.g., surgical
                                      facemask, gown, gloves, and eye protection)
                                   4. Nursing triages patient ASAP for fever (>100.4◦F),
                                      cough, and shortness of breath




1. Put patient in private room
2. Provider evaluate patient as soon as
   possible
3. Staff wear PPE (e.g., surgical facemask,       Yes            Symptoms              No
   gown, gloves, & eye protection)                               positive for                          Provide usual
                                                                  COVID-
4. If provider suspects COVID-19, contact                           19?
                                                                                                           care
   University Designee for approval to test
5. If approved, order and swab for COVID-19.
6. Place in medical isolation and monitor
   twice a day pending lab results.
7. Manage as clinically indicated and provide
   supportive care.




                                                    • Manage as clinically indicated and provide supportive care. More
                                       Yes            severe symptoms suggesting the need for a higher level of care
                    COVID-19                          may include difficulty breathing, bluish lips or face, persistent pain
                      test
                    positive?                         or pressure in the chest, and new confusion or inability to arouse.
                                                    • Continue medical isolation for 7 days after symptom onset and 72
                                                      hours after resolution of fever without the use of fever-reducing
                                                      medications and improvement in respiratory symptoms
                                                    • Monitor in medical isolation at least twice a day including
               No                                     temperature and worsening respiratory symptoms


        Provide usual care based on
               final diagnosis




                                                                                VALENTINE - LINTHICUM 022
   Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 24 of 38

Attachment F
                         CORRECTIONAL MANAGED CARE
                        COVID-19 Health Screening Intake Form

Date: _______________________

Patient Name: ______________________________________________

DOB: ______________________________________________________

Facility: ___________________________________________________


     1. Temperature:           Above 100.4F?      Yes    No


     2. Cough?          Yes      No
                If YES, date of onset:


     3. Shortness of breath?      Yes     No
                If YES, date of onset:


     4. Had contact with anyone with fever, cough or shortness of breath in the last 14
        days?    Yes  No




  If YES to any question, place a surgical facemask on the patient and separate from the
  rest of the intake group for additional screening and orders.




Nurse’s Signature                        Date




                                                          VALENTINE - LINTHICUM 023
            Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 25 of 38


Attachment G                    Texas Department of Criminal Justice
                                           COVID-19 Health Screening Form

Before any individual enters a TDCJ location, they will have their temperature taken and if a fever is present, the screening
form must be completed. This health screening form is an important first step to assist staff in maintaining the safety and
health of TDCJ employees and offenders.


Clearly PRINT information below:

 Name:                                                       Birthdate (mm / dd):


Has the individual:
                                                                                       Date Range

 Traveled internationally in the         Yes       No       If yes when?
 last 30 days?
 *Had contact with anyone who            Yes       No       If yes when?
 tested positive for COVID-19 in
 the last 14 days?


Does the individual have:
                                                                                         Result

 Fever above 100.4F?                     Yes       No       If yes, temperature?
 Cough?                                  Yes       No
 Shortness of breath?                    Yes       No

If the individual answers yes to fever question, they will be sent home and will be required to submit a physician’s note
stating they are clear of any symptoms of COVID-19 before being allowed to return to work. If no fever is present but
answered yes to cough or shortness of breath, the individual should be aware of potentially developing a fever.

*If the individual answers yes to being in contact with anyone who tested positive for COVID-19, they will be sent home
and not allowed to return to work without providing a physician’s note stating they are clear of any COVID-19 symptoms.
Also, notification will need to be made to the Melissa Kimbrough, Office of Emergency Management and Chris Black
Edwards, Deputy Director Health Services.

Staff completing COVID-19 Health Screening Form:

 Name:                                                       Date: ______________________________


CONTACT INFORMATION:
Melissa Kimbrough, Emergency Management Coordinator             Chris Black-Edwards, Deputy Director Health Services
936-437-6038 (Office)                                           936-437-4001 (Office)
936-581-9848 (State Cell)                                       chris.black-edwards@tdcj.texas.gov
melissa.kimbrough@tdcj.texas.gov




                                                                             VALENTINE - LINTHICUM 024
          Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 26 of 38

Attachment H

                                        COVID-19 Testing for Units

Note: Requires pre-authorization from the University Designee prior to placing the order.
       • Providers in the Texas Tech Sector should contact the Northern Region Medical Director for
         approval.
       • Providers in the UTMB Northern Geographical Service Area (GSA) should contact the Chief
         Medical Officer for approval.
       • Providers in the UTMB Southern GSA should contact the Region 4 Medical Director for
         approval.

   1. Units Designated for Testing by Galveston Laboratory:

       Test should be sent to the Galveston laboratory for processing. The test is available in the EMR under
       CORONAVIRUS COVID-19 TESTING (COVID19). The viral culture collection kit is available
       from the CMC Medical Warehouse (stock # 495-38-15427-6).

         Test name and code: COVID-19 (Test code: 8000101424)
                             Note: Order as “Miscellaneous” and add comment: “COVID-19
                             ARUP”

                     Collect: Nasopharyngeal swab. Place in one collection tube (redtop viral
                              transport tube).
                    Specimen Place in viral transport media (ARUP Supply #12884). Available
                 Preparation: through Ms. Judy Mitchell at (409) 772-9247. Place each specimen
                              in an individually sealed bag.

                               Also, acceptable: Media that is equivalent to viral transport media or
                               universal transport media.
           Storage/Transport Acceptable Conditions: Frozen
               Temperature:
                Unacceptable Specimens not in viral transport media.
                 Conditions:
                   Remarks: Specimen source required. Submit only one specimen per patient.
                    Stability: Ambient: Unacceptable; Refrigerated: 4 days; Frozen: 1 month

   2. Units Designated for Testing by Quest Diagnostics:

       Staff must manually order the test. Each unit should have the paper ordering forms. The test should be
       ordered on its own dedicated requisition and not combined with any other test. National test code is
       39433. It is not a STAT test and a STAT pick-up cannot be ordered. Test results are typically available
       3-4 days from the time of specimen pick-up and may be impacted by high demand.

        Test name and code: SARS-CoV-2 RNA, RT PCR
                   Collect: Preferred Specimen(s): One (1) nasopharyngeal swab collected in a
                            multi microbe media (M4), V-C-M medium (green-cap) tube or
                            equivalent (UTM).



                                                                     VALENTINE - LINTHICUM 025
      Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 27 of 38

                        Also acceptable: 0.85 mL bronchial lavage/wash, nasopharyngeal
                        aspirate/wash, sputum/tracheal aspirate sample in a plastic sterile leak-
                        proof container
              Specimen Place in multi microbe media (M4), V-C-M medium (green-cap) tube,
           Preparation: or equivalent (UTM).

                          It is acceptable to place both an NP and an OP swab at the time of
                          collection into a shared media transport tube. Do not combine other
                          specimen sources.

                          Also, acceptable: Plastic sterile leak-proof container.
      Storage/Transport   Transport refrigerated (cold packs) to local Quest Diagnostics
          Temperature:    accessioning laboratory.
           Unacceptable   Specimens not in viral transport media. Calcium alginate swab •
            Conditions:   Cotton swabs with wooden shaft • Received refrigerated more than 72
                          hours after collection • ESwab • Swabs in Amies liquid or gel transpo
              Remarks:    Order SARS-CoV-2 RNA, RT PCR separately from other tests - on a
                          separate requisition and place each transport tube with paperwork into
                          its own sealed bag. The SARS-CoV-2 test will be prioritized if
                          submitted on a shared requisition. One specimen transport tube will be
                          tested per order.

                          It is acceptable to place both an NP and an OP swab at the time of
                          collection into a shared media transport tube. Do not combine other
                          specimen sources.
               Stability: Ambient: Unacceptable; Refrigerated for up to 72 hours or Frozen
                          at -70⁰C

3. Texas Tech Units Designated for Testing by LabCorp

   The test is available in the EMR under “2019 Novel Coronavirus (CoVID-19), NAA”. Contact your
   Facility Health Administrator if you are in need of additional culture collection kits.

    Test Name and Code:       COVID-19 – Test Code 139900
    Collect:                  Nasopharyngeal or Oropharyngeal swab, placed and transported in
                              Universal Transport Medium (UTM).
    Specimen Preparation:     Universal Transport Medium (UTM) with included swabs,
                              specimen label and biohazard bag are needed. Follow instructions
                              published by LabCorp regarding OP and NP specimen collection
                              for COVID-19 testing.
    Storage/Transport         Samples/specimens should be shipped frozen due to limited
    Temperature:              stability at 2°-8° C. Refrigerated swabs submitted within 72 hours
                              will be accepted.
    Unacceptable              Swabs with calcium alginate or cotton tips; swabs with wooden
    Conditions:               shafts; refrigerated samples greater than 72 hours old; room
                              temperature specimen submitted; improperly labeled; grossly
                              contaminated; broken or leaking transport device; collection with
                              substances inhibitory to PCR including heparin, hemoglobin,
                              ethanol, EDTA concentrations >0.01M.


                                                               VALENTINE - LINTHICUM 026
       Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 28 of 38

    Remarks:                    Submit separate frozen specimens for each test requested. Submit
                                COVID-19 test on one requisition with test code 139900.
    Stability:                  Ambient: Unacceptable; Refrigerated: 72 hours
    Turnaround Time:            Current turnaround time for COVID-19 testing is estimated
                                between 3-4 days and may be impacted by high demand.

4. Montford Testing

               ****Contact Lisa Wilson, Carrie Culpepper, or Mike Parmer****

   Fill out health screening form and await approval from TDCJ Office of Public Health to proceed.
   This test will be sent to UMC as a reference test. CORONAVIRUS COVID-19 TESTING
   (COVID19)

   Test name and code: SARS-CoV-2 (Test code: 39433) aka COVID-19
                                        **Order on UMC paper requisitions**
               Collect: Nasopharyngeal swab
                         (Use Xpert® Nasopharngeal Sample Collection Kit---in lab).
                         Ensure swab is broken off and left in liquid media.
              Specimen •        Refer to Nasopharyngeal Collection Below
           Preparation: •      Ensure swab is broken off and left in liquid media.
                         •     Place each specimen in an individually sealed bag.
     Storage/Transport Acceptable Conditions: Refrigerated (2-8° C)
          Temperature:
          Unacceptable Specimens not in viral transport media.
            Conditions:
             Remarks: Specimen source required. Submit only one specimen per patient.
              Stability: Ambient: Unacceptable ; Refrigerated: 3 days
             Remarks: Order SARS-CoV-2 RNA, RT PCR separately from other tests
                         - on a separate requisition and place each transport tube with
                         paperwork into its own sealed bag. The SARS-CoV-2 test will
                         be prioritized if
                         submitted on a shared requisition. One specimen transport tube will
                         be tested per order. **Stat Delivery**

5. Nasopharyngeal swab method
      • Insert swab into one nostril
      • Rotate swab over surface of posterior nasopharynx
      • Withdraw swab from collection site; insert into transport tube
      • After collection, wipe own outside of tube with a disinfectant wipe and doff gloves
      • Perform hand hygiene and don new gloves
      • Place in a biohazard bag and close
      • It is not a STAT test and STAT pickup should not be ordered
      • Transport specimen to the laboratory for testing. If transport will be delayed, place specimen in
         the refrigerator.




                                                                VALENTINE - LINTHICUM 027
Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 29 of 38




                                              VALENTINE - LINTHICUM 028
                                      Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 30 of 38

Attachment I

                                                                                 COVID-19 LOG

 Completed forms should be emailed to the TDCJ Office of Public Health or faxed to 936-437-3572.

 Unit Name: __________________________________________

 Report for new (not cumulative) patients with COVID-19 for 24-hour period beginning 6AM _____/_____/_____ to 6AM _____/_____/_____

 Date* sent: _____/_____/_____



                                         Demographics                                                                     Lab Information
  Offender Last Name         Offender First Name  TDCJ Number                  Unit of Assignment   Name of Laboratory to which           Collection Date
                                                                                                     Specimen was Submitted
                                                                                                          (e.g., Quest)




* On Monday morning, send 3 logs (one for each 24-hour period ending at 6AM)




                                                                                                                          VALENTINE - LINTHICUM 029
         Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 31 of 38

Attachment J




                                                       VALENTINE - LINTHICUM 030
Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 32 of 38




                                              VALENTINE - LINTHICUM 031
Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 33 of 38




                                              VALENTINE - LINTHICUM 032
                            Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 34 of 38

Attachment K
                                                 Pandemic COVID-19 Alert Stages and Matrix

  I. Stage I – Normal conditions, no pandemic COVID-19 anywhere in the world.
      A.     Maintain clinical suspicion for COVID-19 like illnesses
      B.     Record proper diagnosis in the electronic health record for suspected COVID-19 and/or report number of cases to Preventive
             Medicine weekly to facilitate surveillance
      C.     Practice usual infection control and personal hygiene measures
      D.     Consider stockpiling critical supplies

  II. Stage II – Pandemic COVID-19 observed outside the United States.
      A.      Continue Stage 1 activities
      B.      Emphasize handwashing and cough etiquette with offenders and all unit staff
      C.      Place posters (handwashing, cough etiquette, COVID-19 symptoms) if not already done

  III. Stage III – Pandemic COVID-19 observed in the United States. Because COVID-19 spreads quickly, it is likely that only a few weeks, at
       most, would elapse between the first observation of COVID-19 in the Unites States and its appearance in the local community.
       A.      This stage is subdivided into 3a – no in-state cases reported, 3b – cases reported in Texas.
       B.      Continue Stage 2 activities
       C.      Work with security to identify areas that can be used to cohort offender cases
       D.      Screen for symptoms of COVID-19 at main gate and exclude symptomatic individuals
       E.      Screen for symptoms of COVID-19 before allowing offenders on chain buses.
       F.      Increase emphasis on cleaning/disinfecting high hand contact areas and offender transportation.
       G.      Allow staff to carry waterless hand cleaners.
       H.      Additional precautions for Stage 3b
               1.      Non-essential offender movement between units must be stopped Elective medical procedures should be postponed
               2.      Intake facilities screen arriving offenders by asking about new cough or sore throat and taking temperature
               3.      Intake facilities should consider placing new intakes under routine intake quarantine for 14 days before allowing them into
                       general population. The 14-day quarantine period begins on the day the last offender is added to the quarantine group.
               4.      Consider locking down the unit and stopping visitation.
               5.      If the warden deems it necessary to allow a person with symptoms of COVID-19 or household contacts onto the unit, the
                       following precautions are recommended:
                       a.      Each person should always be required to wear a surgical facemask on the unit and wash hands before entering the unit.
                       b.      Employees restricted to jobs that do not entail contact within 6 feet of others (such as picket duty or strictly outdoor
                               work)
                       c.      Employee workstation and hand contact areas are disinfected with Double D solution or a 1:10 bleach solution at the
                               end of their shift.

                                                                                                           VALENTINE - LINTHICUM 033
                               Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 35 of 38

  IV. Stage IV – Initial cases of COVID-19 on the prison facility
         A. Continue actions from lower stage levels.
      B.     Unit should be locked down and visitation stopped if this has not been done previously.
      C.     Cases/suspected cases should be placed in (order of preference): 1) Respiratory isolation, if available on the unit, or in a single cell in
             cell block designated for cohorting COVID-19 cases. If single celled they should not be allowed access to the day room unless all
             offenders using the day room are suspected or confirmed COVID-19 cases. Consider using segregation or similar housing for the
             initial cases.
      D.     Cases or suspected cases must not be allowed to attend work, school, dining hall or group recreation.
      E.     Isolation should continue until 7 days after symptoms started and 72 hours after resolution of fever without the use of fever-reducing
             medications and improvement in respiratory symptoms (e.g. cough, shortness of breath).
      F.     If the offender requires transfer to a hospital, he should go by ambulance or van. Multiple offenders with COVID-19 may be
             transported in the same vehicle if necessary. Attendants and other staff in the vehicle must wear surgical facemask and gloves. Gowns
             and eye protection should be worn if direct or very close contact is expected. The offender should wear a surgical facemask unless
             breathing is restricted, and his condition does not allow. The transport vehicle should be disinfected after use. The receiving facility
             must be notified that the patient has COVID-19 before arrival at the facility.
      G.     Offenders in the cellblock or dormitory of the index case must be medically restricted (no housing reassignments, no work or school;
             dining and recreation as a cohort only) until 14 days have elapsed without another case of COVID-19 in the living group. If their work
             is deemed critical, they must be screened for symptoms of COVID-19 before their shift before being allowed to work.

  V. Stage V – Multiple cases of COVID-19in the facility, when the number of cases is too large to isolate individually.
        A. Continue previous stage level activities
        B. At this point individual case isolation is not practical and confirmed cases should be cohorted in living areas (dormitories or
            cellblocks). Cases need to remain in the cohort living area for 7 days after onset of their symptoms and 72 hours after resolution of
            fever without the use of fever-reducing medications and improvement in respiratory symptoms (e.g. cough, shortness of breath), but
            may be transferred to other living areas after their isolation period has passed.


                                                                                                      Offender Management
Alert Stage   Medical                 Security             Housing          Feeding/Showering       Recreation     Transportation         Work/School       Visitation
              Department
Stage 3b –    • Work with security    • Continue Stage     • Cohort         • Consider unit         • Consider unit   • Screen for        • Consider        • Screen for
pandemic        to identify housing     2 activities         essential        lockdown                lockdown          symptoms of         suspending        symptoms of
COVID-19 in     areas that can be     • Train staff in       workers by       procedures              procedures        COVID-19            classes           COVID-19
Texas           used to cohort          recognition of       shift          • Feed and shower       • Recreation in     before allowing   • Consider          and exclude
                cases                   COVID-19           • Stop housing     offender in cohorts     cohorts by        offenders on        suspending        symptomatic
              • Train staff on          symptoms and         reassignment     by housing area.        housing           chain bus           non-essential     individuals,
                identification of       how the              except for       Disinfect               area.           • Disinfect           work              whether staff
                COVID-19 cases          medical              disciplinary     showers/dining          Disinfect         seats,            • Screen            or visitors
                and early isolation     triage/cohorting     or medical       facilities between      equipment         handrails and       workers for     • Stop contact
                of cases                system will          reasons, or      cohorts                 between           other contact       symptoms at       visitation
                                        work                 within same                              cohorts           areas before        turnout

                                                                                                                           VALENTINE - LINTHICUM 034
                                    Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 36 of 38

                                                                                                        Offender Management
Alert Stage        Medical                  Security            Housing           Feeding/Showering   Recreation     Transportation      Work/School        Visitation
                   Department
                   • Reinforce              • Increase            housing area                                          loading                             • Consider
                     personal hygiene         emphasis on         (dorm or cell                                         offenders and                         stopping all
                     and cough                cleaning and        block)                                                at end of trip                        visitation
                     etiquette with           disinfecting      • Prepare one                                         • Stop non-
                     offenders                high hand           or more cell                                          essential
                   • Limit use of             contact areas       blocks to be                                          offender
                     medical staff on         and offender        designated                                            movement
                     multiple units           transportation      as medical                                            between units
                   • Cancel/reschedule      • Stockpile food      wards, if
                     elective medical         and other           feasible
                     procedures               essential
                   • Begin COVID-19           supplies for at
                     triage and early         least a 2-4
                     isolation process        week period
                   • Allow staff to carry   • Place new
                     and use alcohol-         intakes and
                     based hand               offenders
                     antiseptic rub           returning from
                   • Intake units             bench warrant,
                     screen offenders         etc. under
                     arriving on the unit     routine intake
                     by asking about          quarantine for
                     new onset of             14 days
                     cough or               • Allow staff to
                     shortness of             carry and use
                     breath and taking        alcohol-based
                     their temperature        hand antiseptic
                                              rub
                                            • Limit use of
                                              staff on
                                              multiple units
                                            • Consider unit
                                              lockdown




Stage 4 –          • Continue Stage         • Continue Stage    • Create one      • Unit lockdown.    • Unit          • Continue         • Continue         • Continue
initial cases of     3b activities            3b activities       or more                               lockdown.       Stage 3b           Stage 3b           Stage 3b
COVID-19 on        • Place suspected        • Security staff      isolation                                             actions            actions            actions
unit                 cases in droplet         assigned to         wards, and                                          • Transfer of      • Medically
                     and contact              medical and         medical                                               symptomatic        restricted and
                     isolation in a           isolation areas     wards if                                              cases by           isolated
                     single cell for 7        wear                needed                                                ambulance or       offenders
                     days after               facemasks         • No transfer                                           van only.          cannot work
                     symptom onset          •                     of exposed                                            Multiple cases   • If a medically
                     and 72 hours after                           offenders                                                                restricted
                                                                                                                           VALENTINE - LINTHICUM 035
                               Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 37 of 38

                                                                                                 Offender Management
Alert Stage   Medical                  Security              Housing       Feeding/Showering   Recreation     Transportation      Work/School        Visitation
              Department
                resolution of fever    • Staff on             into areas                                         can be in         offender must
                without the use of       affected units       housing                                            same vehicle.     work because
                fever-reducing           not to work on       unexposed                                        • Notify            of a critical
                medications and          unaffected           offenders                                          receiving         need, he must
                improvement in           units if possible                                                       facility of       be screened
                respiratory                                                                                      COVID-19          to rule out
                symptoms (e.g.                                                                                   case before       symptoms of
                cough, shortness                                                                                 arrival           COVID-19
                of breath).                                                                                    • Attendants        before each
              • Cases wear                                                                                       with              shift he works.
                surgical facemask                                                                                transported
                whenever moved                                                                                   cases must
                out of their                                                                                     use surgical
                isolation room                                                                                   facemasks and
              • Medically restrict                                                                               gloves.
                contacts of the                                                                                  Gowns and
                case until 14 days                                                                               eye protection
                after the last case                                                                              should be
                appears in the                                                                                   worn if direct
                medically                                                                                        or very close
                restricted group                                                                                 contact is
              • If a medically                                                                                   expected.
                restricted offender
                develops signs
                and symptoms of
                COVID-19, place
                him in droplet and
                contact isolation
                and extend the
                medical restriction
                on the remaining
                offenders for 14
                more days
              • Make rounds of
                isolated offenders
                in the isolation
                housing area at
                least twice per
                shift
              • Make daily rounds
                on medically
                restricted housing
                areas
              • Medical staff wear
                PPE when
                entering a room
                with an ill offender
                                                                                                                    VALENTINE - LINTHICUM 036
                                 Case 4:20-cv-01115 Document 36-6 Filed on 04/15/20 in TXSD Page 38 of 38

                                                                                                      Offender Management
Alert Stage       Medical               Security         Housing          Feeding/Showering        Recreation         Transportation     Work/School      Visitation
                  Department
                  • Staff on affected
                    units not to work
                    on unaffected
                    units if possible
Stage 5 –         • Continue Stage 4    • Continue Stage • Continue       • Continue Stage 4       • Continue         • Continue         • Continue       • Continue
multiple            actions               4 actions        Stage 4          actions                  Stage 4            Stage 4            Stage 4          Stage 4
COVID-19          • Cohort cases and                       actions                                   actions            actions            actions          actions
cases on unit       suspected cases                                                                                                      • Cases who
                  • Cases may be                                                                                                           have
                    moved to any                                                                                                           completed
                    living area 7 days                                                                                                     their 7 day
                    after symptom                                                                                                          isolation and
                    onset and 72                                                                                                           72 hours after
                    hours after                                                                                                            resolution of
                    resolution of fever                                                                                                    fever and
                    without the use of                                                                                                     improvement
                    fever-reducing                                                                                                         in respiratory
                    medications and                                                                                                        may work
                    improvement in                                                                                                         without
                    respiratory                                                                                                            restriction if
                    symptoms (e.g.                                                                                                         their
                    cough, shortness                                                                                                       symptoms
                    of breath). They                                                                                                       have resolved
                    can be considered
                    immune for the
                    remainder of the
                    pandemic
Termination of COVID-19 alert: May return to Stage 4 when there are no new cases on the unit in 7 days, or to stage 3b when there have been no new cases on the unit for
an additional 7 days




                                                                                                                           VALENTINE - LINTHICUM 037
